—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about March 9, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, *254would constitute the crimes of arson in the second degree and reckless endangerment in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations, which are supported by the record. We note that the record amply supports the court’s conclusion that the inconsistency in testimony between the agency’s two witnesses regarding the exact location of the fire set by appellant was predicated on an inconsequential mistake of fact by one of the witnesses. Concur — Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.